NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1




               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                             Submitted October 25, 2022 *
                              Decided October 31, 2022

                                        Before

                        DIANE S. SYKES, Chief Judge

                        DIANE P. WOOD, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 21-1477

FRANCIS DAMIEN BLOCK,                          Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of
                                               Indiana, Terre Haute Division.
      v.
                                               No. 2:19-cv-00271-JRS-MJD
UNITED STATES OF AMERICA and
THEODORE WESTRA,                               James R. Sweeney II,
     Defendants-Appellees.                     Judge.

                                      ORDER

      Francis Block appeals the dismissal of his complaint alleging that
law-enforcement officials and prosecutors violated the Racketeer Influenced and
Corrupt Organizations Act (“RICO”), see 18 U.S.C. § 1962, by conspiring to unlawfully

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1477                                                                         Page 2


seize his vehicle. The district judge dismissed the complaint for lack of subject-matter
jurisdiction because Block—who in prior proceedings had been found not to be the
vehicle’s owner—had no standing to bring this suit. We affirm.

       This appeal arises out of events that took place in 2013 when Block was under
investigation in Michigan for his involvement in a conspiracy to distribute
methamphetamine. Special Agent Theodore Westra of the federal Drug Enforcement
Administration and Michigan law-enforcement officers conducted the investigation.
They watched Block engage in a likely drug deal, detained and searched him, and
discovered over 100 grams of crystal methamphetamine in his bag. Officers executed a
search warrant for a storage facility connected to the conspiracy and found over
4 kilograms of crystal methamphetamine. Block and Michael Head, his coconspirator,
were arrested. While they were in custody, officers obtained and executed a search
warrant for a 1984 Jeep Scrambler parked in the driveway of the house of Block’s
father—the vehicle registration listed Head as the owner. Officers impounded the car
and served a notice of forfeiture to Head, who did not challenge it. The City of
Kalamazoo sold the car.

       Block proceeded to trial in the Western District of Michigan, and Head testified
against him. During Head’s testimony, he explained that he had registered the Jeep
Scrambler in his name at Block’s instruction. Block was convicted of conspiracy to
distribute methamphetamine, possession of methamphetamine with intent to distribute,
conspiracy to intimidate and threaten witnesses, and witness tampering. He was
sentenced to life in prison.

        While serving his sentence, Block filed three consecutive motions in the Western
District of Michigan under Rule 41(g) of the Federal Rules of Criminal Procedure
seeking return of the Jeep Scrambler based on alleged illegal activity undertaken by
federal agents during his criminal investigation. All three motions were unsuccessful.
When Block appealed the denial of the third motion, the Sixth Circuit affirmed and
specifically determined that Block failed to show (1) that he ever owned the car and
(2) that federal agents possessed the car that Block wanted returned. United States v.
Block, No. 18-2241, 2019 WL 11718879, at *2 (6th Cir. May 9, 2019).

        In 2019 Block brought a RICO claim against Westra in the Southern District of
Indiana alleging that Westra devised a ruse—through his criminal investigation and
subsequent trial—to procure the Jeep Scrambler. Block further alleged that Westra
concealed documents, specifically Michigan vehicle registration records, and falsely
testified at Block’s criminal trial. Block also asserted that Westra had formed an
enterprise and had conspired with unknown individuals to violate RICO and
unlawfully seize the long-desired Jeep Scrambler.
No. 21-1477                                                                        Page 3


       The judge screened Block’s complaint, could not discern any plausible federal
claim against any defendant, and dismissed the complaint as frivolous. See 28 U.S.C.
§ 1915(e)(2)(B)(i). He gave Block one month within which to amend the complaint or
show cause why it should not be dismissed for lack of subject-matter jurisdiction. Block
responded to the order by repeating his original allegations and adding additional
references to RICO. The judge then permitted Block to proceed on a RICO claim against
Westra.

       Block next filed a request for admissions, see FED. R. CIV. P. 36, seeking Westra’s
admission that Block was the owner of the car and that Westra had conspired to steal it.
The judge ordered the parties to proceed with discovery on their own, in accordance
with the local rules.

      Westra then informed Block in a letter that he would not respond to the request
for admissions because service of that request was deficient. See id. R. 5(b)(2). Westra
next moved to dismiss the complaint under Rule 12(b) of the Federal Rules of Civil
Procedure, arguing that the court lacked subject-matter jurisdiction because the claim
was foreclosed by various rulings from the Sixth Circuit and because Block lacked
standing. Westra also argued that the court lacked personal jurisdiction over him, that
venue was improper, and that Block had failed to state a claim upon which relief could
be granted. Block never responded to the motion to dismiss and instead moved to
amend his complaint by adding 29 new defendants and referencing his prior request for
admissions.

       The judge on his own motion dismissed the amended complaint for lack of
subject-matter jurisdiction and, alternatively, because it was frivolous under 28 U.S.C.
§ 1915(e)(2)(B)(i). He stated that the court lacked jurisdiction, first, because the
complaint was wholly insubstantial and, second, because Block—who was not the
Jeep’s title holder and thus suffered no injury by the forfeiture of the vehicle—lacked
standing. In reaching this determination, the judge relied upon a prior ruling from the
Western District of Michigan—denying Block’s third Rule 41(g) motion—that
concluded that Block was not the owner of the Jeep. United States v. Block, No. 13-cr-223,
2018 WL 11277504, at *1 (W.D. Mich. Oct. 9, 2018). And even if the court had
jurisdiction, the judge added that he would dismiss the complaint as frivolous for
merely reciting the RICO elements without alleging sufficient facts in support.

       On appeal Block challenges the judge’s conclusion that he lacked standing to
bring this case. He insists that he would have established standing if the court had
treated the unanswered request for admissions as admitted—thereby accepting the facts
alleged in his complaint as true. See FED. R. CIV. P. 36(a)(3). In Block’s view, Westra’s
No. 21-1477                                                                             Page 4


failure to respond to his request proves that Block was the true owner of the Jeep
Scrambler and that Westra had stolen it.

        Jurisdictional standing is a threshold issue that we decide de novo. Ariz. State
Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2663 (2015); Bazile v. Fin.
Sys. of Green Bay, Inc., 983 F.3d 274, 278 (7th Cir. 2020). To establish standing, it is the
plaintiff’s burden to “plead sufficiently and eventually to prove ‘(i) that he suffered an
injury in fact that is concrete, particularized, and actual or imminent; (ii) that the injury
was likely caused by the defendant; and (iii) that the injury would likely be redressed
by judicial relief.’” Cooper v. Retrieval-Masters Creditors Bureau, Inc., 42 F.4th 675, 681
(7th Cir. 2022) (quoting TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021)).

       The judge properly dismissed the complaint for lack of Article III standing, a
jurisdictional flaw. Block lacked standing to bring this case because he cannot plausibly
allege that he had a legal interest in the car. See United States v. Bowser, 834 F.3d 780, 784
(7th Cir. 2016). Block alleged that the car was “[p]laintiff’s Jeep,” but a bare “assertion of
ownership”—without reference to the relevant state law of private-property
ownership—is insufficient to assert a legal interest. Id. at 784–85. And he has not
adequately alleged that he, not Head, was the legal owner of the car—either through
being a title holder or some other legal arrangement establishing ownership—under
Indiana or Michigan law. IND. CODE § 9-13-2-121 (2021); MICH. COMP. LAWS § 257.37
(2022). The judge properly took judicial notice of the findings from Block’s other judicial
proceedings that Block did not own the car, see Daniel v. Cook County, 833 F.3d 728, 742
(7th Cir. 2016), and Block does not meaningfully challenge these findings.

       We have considered Block’s other arguments, and none has merit.

                                                                                  AFFIRMED